Citation Nr: 1120300	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-38 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for right ear sensorineural hearing loss.

2.  Entitlement to service connection for bilateral hip strain.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an initial rating in excess of 10 percent for service-connected coronary artery disease (CAD).

5.  Entitlement to an initial rating in excess of 10 percent for service-connected left knee strain.

6.  Entitlement to an initial rating in excess of 10 percent for service-connected cervical spine degenerative disc disease (DDD).

7.  Entitlement to an initial compensable rating for service-connected allergic rhinitis.


8.  Entitlement to service connection for otitis media, to include as due to the Veteran's service-connected allergic rhinitis.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from May 1972 to August 1992.  He had service in the Southwest Asia theater of operations from August 1990 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in October 2008.  A statement of the case was issued in September 2009, and a substantive appeal was received in October 2009.  

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  In the present case, the Board does not find an indication in the record that reasonably raised a claim of entitlement to a TDIU.  Therefore, entitlement to TDIU will not be discussed with respect to any of the increased rating claims addressed herein.  

The issue of entitlement to service connection for lipid disorder, to include specifically high cholesterol and high triglycerides, have been raised by the record (specifically in a statement from the Veteran that appears to have been received some time between September 2007 and March 2008).  The issues of entitlement to service connection for low back pain and peripheral neuropathy have also been raised by the record (in a statement received in April 2008).  The aforementioned issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for otitis media is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Right ear sensorineural hearing loss is causally related to service.

2.  The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran currently has a bilateral hip disability that is due to any incident or event in active military service.  

3.  The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran has a current diagnosis of hypertension.  

4.  The Veteran's service-connected CAD is manifested by a workload of greater than 7 METs but not greater than 10 METs and the most competent, credible, and probative evidence does not contain any findings of cardiac hypertrophy or dilatation or left ventricular dysfunction with an ejection fraction of 50 percent or less.  

5.  The Veteran's service-connected left knee strain is productive of symptomatology, including pain, which limits flexion to 95 degrees.  The Veteran is able to demonstrate normal extension and there is no recurrent subluxation or lateral instability.  Additional functional impairment due to flare-ups, incoordination, fatigability, or the like is not demonstrated to any significant degree.

6.  The Veteran's service-connected cervical spine DDD is manifested by combined range of motion greater than 170 degrees but not greater than 335 degrees, and is not manifested by incapacitating episodes of at least 2 weeks but less than 4 weeks.  Additional functional impairment due to flare-ups, incoordination, fatigability, or the like is not demonstrated to any significant degree.

7.  The Veteran's service-connected allergic rhinitis is not manifested by greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.


CONCLUSIONS OF LAW

1.  Right ear sensorineural hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Bilateral hip disability was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  Hypertension was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected CAD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.97 and Code 7055 (2010).

5.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected left knee strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and Code 5262 (2010).

6.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected cervical spine DDD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and Code 5243 (2010).  

7.  The criteria for entitlement to a compensable rating for the Veteran's service-connected allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.97 and Code 6522 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the Veteran's claim for right ear sensorineural hearing loss, there is no need to undertake any review of compliance with the VCAA and implementing regulations since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  The Board notes that an RO letter in March 2008 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal those downstream determinations. 

Regarding the remaining claims, the RO provided the appellant pre-adjudication notice by a letter dated in March 2008.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006), by identifying the five elements of a service connection claim and Quartuccio v. Principi, 16 Vet. App. 183 (2002), by identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
                                                                           
The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained VA and private records, assisted the Veteran in obtaining evidence, and afforded the Veteran VA examinations in April 2008 (general and audiological examinations) and July 2008 (audiological examination).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

Therefore, the Board finds VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

Service Connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for Veteran who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss (organic disease of the nervous system) and hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).   

Right Ear Hearing Loss

One of the issues before the Board involves a claim of entitlement to service connection for right ear hearing loss.  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service treatment records (STRs) are silent for any complaints, treatment, or findings of right ear hearing loss.  A report of medical history from February 1982 shows that the Veteran denied past and current histories of ear, nose or throat trouble, and hearing loss.  Right ear hearing loss was not indicated.  In April 1989, the Veteran checked the appropriate box to indicate a past and current history of ear, nose or throat trouble; however, upon clarification, it was noted that the Veteran had sinusitis.  There was no indication of right ear hearing loss, and the Board finds probative that the Veteran had checked the appropriate box to deny hearing loss.

On reports of medical examination in November 1979 to October 1990, clinical evaluation of the ears was normal.  While the June 1986 report of medical examination reveals that the Veteran had high frequency hearing loss in the left ear, right ear hearing loss was not noted.

On the authorized audiological evaluation in February 1972, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
5

On the authorized audiological evaluation in November 1979, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
15
5

On the authorized audiological evaluation in February 1982, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
20
10

On the authorized audiological evaluation in July 1986, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
15
10

On the authorized audiological evaluation in April 1989, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
20
5

On the authorized audiological evaluation in February 1990, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
20
5

On the authorized audiological evaluation in May 1990, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
20
10

On the authorized audiological evaluation on October 1990 specifically for flying personnel, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
20
10

On the authorized audiological evaluation reflected in an October 1990 report of medical examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
25
10

On the authorized audiological evaluation in February 1992, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
20
10

Based on the foregoing, the Board finds the STRs do not show that the Veteran's hearing acuity during service met the criteria to be considered a "disability" under 38 C.F.R. § 3.385.  In evaluating this claim, the Board finds probative that, while there is no diagnosis of right ear hearing loss in service and audiometric test results do not show meeting the requirements for "disability" under 38 C.F.R. § 3.385, test results, particularly at 3000 and 4000 Hz, reflect an upward shift in tested thresholds in service.

The Board also notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and 
(b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Post service, the Veteran was afforded two VA examinations.  On VA examination in April 2008, STRs were not available for review at that time.  On the authorized audiological evaluation in April 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25 
15
15
25
40

Speech audiometry revealed speech recognition ability of 92 percent in the right ear.

The VA examiner stated that she could not resolve the issue of whether the Veteran's current hearing loss is related to service without resort to mere speculation since the presence/absence of hearing loss prior to or during military service could not be determined, given that the STRs and claims file were not available for review. 

A June 2008 VA treatment record shows an entry by a staff otolaryngologist, who noted that "[a]udio shows conductive losses as well as high frequency losses typical of noise exposure."  

In order to provide an adequate opinion, the Veteran underwent another VA audiological examination in July 2008.  On the authorized audiological evaluation in July 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
25
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.

After interviewing and examining the Veteran, and after reviewing the Veteran's claims file, the VA examiner diagnosed normal to moderately severe sensorineural hearing loss.  The VA examiner then opined that the Veteran's hearing loss is most likely caused by or a result of noise exposure during military service and was aggravated by recreational noise exposure and presbycusis.  She explained that the Veteran had a history of noise exposure during service and the configuration of the audiogram is consistent with noise exposure and presbycusis.  She noted that service treatment records show normal hearing at entrance, and that subsequent hearing examinations showed progressive shift in hearing thresholds.

While the auditory thresholds and speech recognition scores exhibited at the July 2008 VA examination did not reach the level to be considered a "disability" pursuant to 38 C.F.R. § 3.385, the Board finds that the Veteran has demonstrated a hearing disability during the pendency of this claim and appeal.  Indeed, as noted, the April 2008 VA examination report reflects that the Veteran's right ear pure tone threshold at 4000 Hz was 40 decibels, with a speech recognition score of 92 percent.  The Board acknowledges that the requirement that a claimant have a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensating is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Therefore, given the findings of the April 2008 VA examination, the Board finds the Veteran has recognized right ear sensorineural hearing loss for VA purposes.  Moreover, given the medical opinions provided by the VA staff otolaryngologist in June 2008 and the July 2008 VA examiner linking the Veteran's hearing loss to service, the Board finds that service connection for right ear hearing loss may be granted.  In making this determination, all reasonable doubt has been resolved in the Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Hip

Another issue before the Board is entitlement to service connection for bilateral hip disability.

On a claim received in November 2007, the Veteran stated that when he was stationed in Hamilton Air Force Base in California, he started having hip pain.  At the time, he fell while exercising and injured his hip.  He added that in 1982, he collapsed due to his hip problems.

Service treatment records show that from 1975 to 1991, the Veteran was seen on numerous occasions for hip pain, which he reported began in 1973.  His complaints of hip pain were variously diagnosed as arthralgias with a questionable etiology, probable arthritis of the right hip with resultant muscle spasm, trochanteric bursitis, and right hip pain.  See STRs dated January and May 1975, March 1977, September 1980, October 1982, and February 1991.  Despite the evidence of complaints and treatment for hip pain during service, X-rays of the Veteran's hip were normal and he did not report any hip disability on reports of medical history from November 1979 to April 1989.  

Dental patient medical histories dated September 1987 to November 1991 show that the Veteran circled the answer "no" when asked if he had any disease or conditions not listed on the form.  The Board acknowledges that in March 1990, the Veteran initially circled the answer "yes", but ultimately crossed out the response and wrote "no."  The Board finds probative that when the Veteran answered "yes" in September 2002, he listed another disorder, with no mention of a hip disability.  On reports of medical examination from November 1979 to October 1990, clinical evaluation of the lower extremities was normal.  While other disorders were noted, bilateral hip disability was not.  In his contemporaneous medical histories, the Veteran did not indicate whether or not he experienced any bilateral hip disability.  While he did mark the appropriate response in November 1979 to indicate a history of broken bones, no bilateral hip disability was noted by the examining physician.  

The Board acknowledges the Veteran's October 2009 statement in which he claimed that his hips have given him pain and some limitations in activity since service.  While the Veteran is competent to testify as to the symptoms of his hip disability, the Board does not find this statement credible for the following reasons.  

Review of the evidence does not reveal any complaint or treatment for bilateral hip disability post service, prior to the April 2008 VA examination, which was conducted more than 10 years after he was separated from service.  Indeed, while a July 2003 treatment record from Woodland Clinic Medical Group shows that the Veteran had discomfort in his right pelvic rim, there was no treatment or complaints regarding an actual hip disability.

While not determinative by itself, it is significant that there is no evidence of complaints or treatment for a bilateral hip disability for approximately 16 years after service.  This lengthy period without complaint or treatment after service militates against a finding of continued bilateral hip symptoms since service.  This gap in years in the evidentiary record also militates against a finding that any in-service complaints of hip pain resulted in a chronic disorder.  See 38 C.F.R. § 3.303(b); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

The Board also finds probative that, while the evidentiary record reveals that the Veteran has sought treatment for a myriad of disabilities since discharge from service, including peripheral neuropathy, diabetes mellitus, heart disease, neck and knee pain, and insomnia, the Veteran did not report complaints of bilateral hip pain until he filed his claim seeking service connection in November 2007.  

Therefore, while the Veteran has asserted that he continued to suffer from hip pain since service, the Board finds that his current recollections and statements made in conjunction with a claim for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board may take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements.)  As such, the Board finds that there is no credible lay or medical evidence of record that establishes continuity of symptomatology since service.  

The Veteran was afforded a VA examination in April 2008 wherein the examining physician diagnosed bilateral hip strain.  After interviewing and examining the Veteran, and after reviewing the Veteran's claims file, the VA examiner opined that the Veteran's current hip disability is not caused by his military service.  In making this determination, the VA examiner acknowledged that the Veteran was diagnosed with right sciatica right hip pain while in service, but he also noted that there was no evidence of continuous treatment post service and x-rays were normal.

The Board finds that the April 2008 VA examination was adequate for evaluation purposes and is the most competent, credible, and probative evidence of record, as the VA examiner was aware of all relevant facts.  Indeed, as noted, the VA examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  The Board also finds probative that the VA examiner provided a rationale in support of his opinion, which is based upon the evidence of record, and that there is no opposing medical evidence or opinion of record that relates the Veteran's current hip disability to service.  

In this regard, the Board has considered the Veteran's statements asserting a nexus between his current bilateral hip disability and service.  However, the Veteran's statements in this regard are not considered competent, credible, or probative evidence of a nexus because hip disabilities are not the type on which lay persons are generally capable of providing competent evidence regarding questions of etiology.  In addition, the Veteran's assertions are not supported by the other evidence of record, including the post-service evidence and the April 2008 VA examination.  

Therefore, after thorough review of the evidence currently of record, the Board concludes that the preponderance of the evidence is against the grant of service connection for a bilateral hip disability and the benefit-of-the-doubt doctrine is not for application in this case.  See Gilbert, supra.  

Hypertension

Another issue before the Board is entitlement to service connection for hypertension.

In support of his claim, the Veteran compiled a list of blood pressure readings in service, and copied a chart from the American Heart Association with ranges of blood pressure readings associated with high blood pressure.  Review of the STRs reveals a blood pressure reading of 142/85 in October 1985, which is the highest blood pressure reading listed by the Veteran.  While the Veteran's chart under "noted concern" denotes "hypertension," the Board finds that an actual diagnosis of hypertension was not noted in the STRs.  The Veteran's chart also noted hypertension with various readings, however, a review of the service treatment records showed no such diagnosis in service.  

An April 1997 private treatment record from the University of California, Davis Medical Center shows a blood pressure reading of 130/90, with no diagnosis of high blood pressure.

Further, on dental patient medical histories from September 1987 to September 2002, the Veteran circled other disorders when asked if he had the disorders in the past or present, but he did not circle "high blood pressure."  

Post service treatment records do not show any treatments for, complaints of, or diagnosis of hypertension.  Thus, the one year presumption of in-service incurrence is not for application.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

When the Veteran was afforded a VA examination in April 2008, he stated that he did not have high blood pressure and that Atenolol is for his heart condition.  After interviewing and examining the Veteran and after reviewing the claims file, the VA examiner stated that there was no high blood pressure in service or on examination.  The VA examiner explained that the medications the Veteran was taking were not used to lower blood pressure, but to treat other disorders.  The VA examiner concluded that the claimed high blood pressure is non-existent and is not caused by military service.  

In a statement received in October 2009, the Veteran stated that he did not understand how he could be denied service connection for hypertension when he has heart disease.  In this regard, the Board notes that service connection has been established for the heart disability that is reflected in the evidentiary record and is shown to be related to his military service.  However, the medical evidence of record, which is considered the most competent, credible, and probative evidence of record, does not reflect that the Veteran has a current diagnosis of hypertension.  Indeed, while the Veteran has asserted that he has a current diagnosis of hypertension, his statements are not considered competent or credible evidence of a diagnosis because hypertension is not the type of disability on which a lay person is generally capable of provided competent evidence regarding questions of diagnosis.  

Therefore, based on the most competent, credible, and probative evidence of record, the Board finds that the Veteran does not have a current diagnosis of hypertension.  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  As the preponderance of the evidence weighs against the claims, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.    

CAD

The Veteran claims that the severity of his service-connected CAD warrants a higher disability rating. 

The Veteran's service-connected CAD has been rated by the RO under the provisions of Diagnostic Code (DC) 7005.  Under this regulatory provision, a 10 percent evaluation is warranted for arteriosclerotic heart disease (coronary artery disease) with a documented history of coronary artery disease where a workload of greater than 7 metabolic equivalent (METs) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, continuous medication is required.  A 30 percent evaluation is warranted for arteriosclerotic heart disease (coronary artery disease) where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent evaluation is warranted where there is more than one episode of acute congestive heart failure in the past year; or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent evaluation is warranted with chronic congestive heart failure; or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2). 

After reviewing the record, the Board finds that the Veteran's service-connected CAD does not warrant a disability rating higher than 10 percent.  Indeed, an April 2008 VA examination report shows CAD with history of stent placement and history of myocardial infarction with an MET of 8.  Further, there is no evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Therefore, a 30 percent rating is not warranted.  A 60 percent rating is not warranted since workload is greater than 5 METs and there is no evidence of left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A maximum rating is not warranted since there is no evidence of chronic congestive heart failure, workload is greater than 3 METs and there is no evidence of left ventricular dysfunction with an ejection fraction of less than 30 percent.

In evaluating this claim, the Board finds that the April 2008 VA examination represents the most competent, credible, and probative evidence regarding the level of severity of the Veteran's service-connected CAD, as the other evidence of record, namely the private treatment records, does not contain any indication that the Veteran's CAD is manifested by a workload less than 8 METs or by the other symptoms contemplated by DC 7005, including cardiac hypertrophy or dilatation or left ventricular dysfunction with an ejection fraction of 50 percent or less.  

The Board also finds that staged ratings are not of application since the Veteran's CAD is adequately contemplated by the 10 percent rating during the entire time period in question.  Therefore, based on the foregoing, the Board finds the preponderance of the evidence is against the claim for evaluation in excess of 10 percent for CAD.  Should the disability increase in severity in the future, the Veteran may always file a new claim for an increased rating.  

Left Knee Strain

The Veteran also claims that the severity of his service-connected left knee strain warrants a higher disability rating.  In a statement received in October 2009, the Veteran reported having reduced range of motion, less strength and less endurance with pain. 

The Veteran's service-connected left knee strain has been rated by the RO under the provisions of Diagnostic Code 5262.  Under this regulatory provision, a rating of 10 percent is warranted for malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  A maximum rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.
  
Turning to other Diagnostic Codes applicable to knee disabilities, the Board notes that a 30 percent disability rating is warranted under Diagnostic Code 5256 when there is ankylosis of the knee with favorable angle in full extension or in slight flexion between 0 and 10 degrees.  

Under Diagnostic Code 5257, a rating of 10 percent is warranted when there is slight recurrent subluxation or lateral instability; a 20 percent rating is warranted when there is moderate recurrent subluxation or lateral instability of the knee; and a 30 percent rating is warranted when there is severe recurrent subluxation or lateral instability of the knee.  

Under Diagnostic Code 5258, a 20 percent disability rating is available for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  

Diagnostic Code 5260 provides that a rating of 10 percent is warranted for flexion limited to 45 degrees; and a rating of 20 percent rating is warranted for flexion limited to 30 degrees.  Under Diagnostic Code 5261, a rating of 10 percent is warranted when extension of the leg is limited to 10 degrees; and a rating of 20 percent is warranted when extension of the leg is limited to at least 15 degrees.  
The Board notes that normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees.  38 C.F.R. § 4.71, Plate II.

Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Further, the Board notes that separate ratings may be assigned for knee disability under Diagnostic Codes 5003 and 5257 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions of the VA's General Counsel appear to require persuasive evidence that a claimant actually suffers from the symptomatology set forth in the different rating codes before separate ratings may be assigned.

The Board finds that the evidence of record does not support a rating in excess of 10 percent under Diagnostic Code 5262.  There was no evidence of impairment of the tibia and fibula with moderate knee disability.  The April 2008 VA examination revealed that the Veteran was able to climb up and down stairs, although it hurt his left knee to do so and he experienced flare-ups.  Also, he did not wear any braces and there was no reported dislocation.  Other than the pain he experienced while taking stairs, the Veteran's knee did not affect his daily activities.  The only limitation was that he was not able to exercise more frequently or run.  Upon physical examination, it was noted that the tibial tuberosity, medial and lateral condyles of the tibia, medial and lateral epicondyles of the femur and patella were all in anatomical alignment without any deformity.

The Board notes that Diagnostic Codes 5259 and 5263 do not provide for disability ratings in excess of 10 percent.  Therefore, they do not assist the Veteran in obtaining a higher disability rating.  

Turning to other applicable codes, the Board acknowledges that on VA examination in April 2008, the Veteran reported stiffness.  However, there was no evidence of favorable angle in full extension or in slight flexion between 0 and 10 degrees to warrant a 30 percent rating under Diagnostic Code 5256.  Additionally, the VA examiner found no laxity and no instability of the left knee to warrant a higher rating under Diagnostic Code 5257.  Furthermore, there was no evidence of semilunar dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint to warrant a higher rating under Diagnostic Code 5258.  

In evaluating the Veteran's claim under DC 5260 and 5261, the Board finds that higher, 20 percent ratings are not warranted, as the April 2008 VA examination shows the Veteran was able to demonstrate flexion to 95 degrees and normal extension to 0 degrees.  Further, the April 2008 VA examination reflects that the joint spaces in the Veteran's left knee were preserved and there is no other evidence of record that contains findings or a diagnosis of arthritis.  Therefore, a separate disability rating based upon arthritis is not for application.  

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  While the Veteran did report weakness, fatigue and lack of endurance at the April 2008 VA examination, the VA examiner notes on physical examination that there was no pain, fatigue, weakness, lack of endurance or incoordination after three repetitions.  Therefore, the Board finds there the evidence does not support an increased rating based on functional loss due to pain.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

In addition to the foregoing, the Board finds that staged ratings are not of application since the Veteran's left knee strain is adequately contemplated by the 10 percent rating during the entire time period in question.  Therefore, based on the foregoing, the Board finds the preponderance of the evidence is against the claim for evaluation in excess of 10 percent for left knee strain.  Should the disability increase in severity in the future, the Veteran may always file a new claim for an increased rating.  

Cervical Spine DDD

The Veteran's service-connected cervical spine disability is currently rated 10 percent under DC 5243, which is evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  The Veteran claims that the severity of his service-connected cervical spine DDD warrants a higher disability rating. 

Under the general rating formula, ratings are assigned as follows: a 10 percent rating is warranted for forward flexion cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.

A 30 percent rating is awarded for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.

A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrants a 10 percent evaluation.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks warrants a 20 percent evaluation.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a 40 percent evaluation.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For purposes of this case, the Board notes that under Diagnostic Code 5003 for degenerative arthritis, ratings are based on the limitation of motion of the affected joint or joints.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Diagnostic Code 5010 states that traumatic arthritis should be rated as degenerative arthritis.  38 C.F.R. § 4.71(a), Diagnostic Code 5003.

On VA examination in April 2008, forward flexion, extension and bilateral lateral flexion were to 45 degrees; and bilateral lateral rotation was to 50 degrees.  Thus, the combined range of motion was 280 degrees.  Therefore, based on the pertinent medical evidence of record and under the general rating formula, the Board finds that a 20 percent rating is not warranted since forward flexion of the cervical spine is greater than 30 degrees and the combined range of motion of the cervical spine is greater than 170 degrees.  In addition, there is no evidence of muscle spasm, or severe guarding to result in an abnormal gait or abnormal spinal contour.    

Moreover, the April 2008 VA examiner noted that there were no incapacitating episodes and the evidence does not, otherwise, show incapacitating episodes of intervertebral disc disease having a total duration of at least 2 weeks but less than 4 weeks to warrant a 20 percent rating based on incapacitating episodes.  

There is no evidence of record of any current neurologic abnormalities to warrant a separate rating under another diagnostic code pursuant to Note (1) of the general rating formula for disease and injuries of the spine.  

The Board acknowledges that the Veteran has chronic pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, a higher compensation is not warranted under these provisions.  The April 2008 VA examiner noted that there is no fatigue, weakness or lack of endurance or incoordination.  Overall, there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the current 10 percent rating.  

Staged ratings are not of application since the Veteran's cervical spine DDD is adequately contemplated by the 10 percent rating during the entire time period in question.  Therefore, the Board finds the preponderance of the evidence is against the claim for evaluation in excess of 10 percent for cervical spine DDD.  Should the disability increase in severity in the future, the Veteran may always file a new claim for an increased rating.  

Allergic Rhinitis

The Veteran additionally claims that the severity of his service-connected allergic rhinitis warrants a higher disability rating. 

The Veteran's service-connected allergic rhinitis has been rated by the RO under the provisions of Diagnostic Code 6522.  Under this regulatory provision, a rating of 10 percent is warranted for allergic rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  A maximum rating of 30 percent is warranted for allergic rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.

After carefully reviewing the evidence of record, the Board finds that a compensable rating is not warranted.  When the Veteran underwent a VA examination in April 2008, the VA examiner found no upper airway nasal obstruction and he noted that the turbinates were boggy without tissue loss or polyps.  There is no other evidence of record that shows symptoms which warrant a compensable disability rating for service-connected allergic rhinitis.  Indeed, while the Veteran is without polyps, it appears that there is no obstruction of his nasal passage to warrant a rating of 10 percent.  Further, while the Veteran has been diagnosed with allergic rhinitis, he did not have polyps to warrant a maximum rating of 30 percent.  

Staged ratings are not of application since the Veteran's allergic rhinitis is adequately contemplated by the noncompensable rating during the entire time period in question.  Therefore, based on the foregoing reasons and bases, the Board finds the preponderance of the evidence is against the claim for a compensable evaluation for allergic rhinitis.  Should the disability increase in severity in the future, the Veteran may always file a new claim for an increased rating.  

Extraschedular Evaluation

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran and reported in the objective evidence of record fit squarely with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  In short, the rating criteria contemplate not only the Veteran's symptoms, but also the severity of his disabilities.  For these reasons, the Board finds that referral for extraschedular consideration is not warranted with respect to any increased rating claim currently on appeal.



ORDER

Entitlement to service connection for right ear sensorineural hearing loss is warranted.  To this extent, the appeal is granted. 

Entitlement to service connection for bilateral hip disability is not warranted.  Entitlement to service connection for hypertension is not warranted.  Entitlement to an initial rating in excess of 10 percent for service-connected coronary artery disease is not warranted.  Entitlement to an initial rating in excess of 10 percent for service-connected left knee strain is not warranted.  Entitlement to an initial rating in excess of 10 percent for service-connected cervical spine degenerative disc disease is not warranted.  Entitlement to an initial compensable rating for service-connected allergic rhinitis is not warranted.  To this extent, the appeal is denied.


REMAND

The Veteran is seeking entitlement to service connection for otitis media, to include as secondary to the Veteran's service-connected allergic rhinitis.

The Board notes that April 1979 and April 1988 service treatment records show that he was treated for otitis media in service.  

Post-service evidence shows that the Veteran had acute otitis media, including during the pendency of this claim and appeal.  See November 1996 post-service treatment record from the University of California, Davis Medical Center; June 2005 treatment record from Woodland Clinic Medical Group.  

However, at the time of the VA examination in April 2008, no otitis media was found.  As a result, despite noting treatment for otitis media during service, the April 2008 VA examiner stated that otitis media is not a result of service, noting that the Veteran did not have complaints of any symptoms related to otitis media and that clinical examination did not support a diagnosis of otitis media.  

In a subsequent statement received in October 2009, however, the Veteran reported having episodes of otitis media several times a year.  The Board notes that the Veteran is competent to testify as to his symptoms.  

Therefore, given the Veteran's competent report of suffering from otitis media several times a year, and the evidence showing a current diagnosis of otitis media during the pendency of this claim and appeal, the Board finds that an additional medical opinion is needed with respect to whether the Veteran's current otitis media is related to his military service.  

The Board additionally notes that, in an undated statement that appears to have been received some time between October 2007 and March 2008, the Veteran asserted that his otitis media is secondary to his service-connected allergic rhinitis.  In evaluating claims, all theories of entitlement--direct and secondary--must be considered.  See Hodge v. West, 155 F.3d 1356, 1362-1363 (Fed. Cir. 1998) (noting that Congress expects the VA "to fully and sympathetically develop the veteran's claim to its optimum before deciding it on the merits").       

Accordingly, the case is REMANDED for the following actions:

1.  Request that a medical professional knowledgeable in evaluating inner ear disabilities review the claims file and provide the opinions requested below.  The Veteran's claims file must be provided to the examiner for review and the report should reflect that such review was accomplished.  If the reviewing physician feels that additional testing is needed in order to answer the following questions, the Veteran should be scheduled for an appropriate examination.  

After reviewing the claims file (and examining the Veteran, if deemed necessary) the examiner should respond to the following:

a)  Is it at least as likely as not (i.e., a probability of 50 percent), or unlikely (i.e., a probability of less than 50 percent) that any current otitis media is related to acoustic trauma during service?

b)  Is it at least as likely as not (i.e., a probability of 50 percent), or unlikely (i.e., a probability of less than 50 percent) that any current otitis media proximately due to or the result of service-connected allergic rhinitis?

c)  Is it at least as likely as not (a 50% or higher degree of probability) that any current otitis media has been aggravated by the Veteran's service-connected allergic rhinitis?  

d) Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

e) A rationale must be provided for each opinion offered.  If the foregoing questions cannot be answered on a medical or scientific basis, without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

2.  After completion of the above and any additional development deemed necessary, the RO should then review the expanded record and readjudicate the issue of entitlement to service connection for otitis media, to include as due to the Veteran's service-connected allergic rhinitis.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A.J. TURNIPSEED
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


